The offense is robbery; the punishment, confinement in the penitentiary for five years.
The record is before us without a statement of facts. In the absence of a statement of facts we find one question calling for review. Appellant filed a motion to quash the indictment on the ground that the check alleged to have been taken from the injured party was not sufficiently described. An examination of the indictment discloses that the description of the check is substantially the same as that contained in the indictment in the case of Freddie Fuller v. State, 118 Tex.Crim. Rep.,37 S.W.2d 1034, this day decided. In that case we held the description sufficient.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.